Citation Nr: 0412257	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-09 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from August 1969 to June 1971.  
This matter came before the Board of Veterans' Appeals 
(Board) from an August 2002 RO decision which granted service 
connection and a 10 percent rating for PTSD, effective June 
14, 2002; the veteran appealed for a higher rating.  An 
October 2002 RO assigned a higher 30 percent rating for PTSD, 
effective June 14, 2002.  A September 2003 RO decision 
increased the rating for the veteran's PTSD to 50 percent, 
effective November 7, 2002.  Also in September 2003, the RO 
granted a rating of total disability based on individual 
unemployability (TDIU) due to multiple service-connected 
conditions, effective December 31, 2002.  The veteran 
continues to appeal for a higher rating for PTSD.  He 
requested both RO and Travel Board hearings, but he later 
cancelled such requests.  


FINDINGS OF FACT

Since the effective date of service connection on June 14, 
2002, the veteran's PTSD has been productive of occupational 
and social impairment with deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood, due 
to various symptoms.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met 
continuously since service connection for such disorder 
became effective on June 14, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
August 1969 to June 1971, including service in Vietnam.  He 
received various decorations including the Combat Action 
Ribbon and Purple Heart Medal.  His service medical records 
do not show a psychiatric disorder.  

Since his active duty, service connection has been 
established for residuals of various shell fragment wounds.

The veteran filed a claim for service connection for PTSD on 
June 14, 2002.  

The veteran underwent a VA psychiatric examination in August 
2002.  He reported that he was under stress.  He stated that 
he was contracted by the Post Office and that he made enough 
money to pay his bills.  However, he indicated that his van 
must run all the time and that if he missed a delivery, he 
would make no money.  The veteran also indicated that he 
would work any auto mechanic jobs that were available and 
that on Sundays he was a minister at two churches.  It was 
noted that he became tearful when describing his difficulties 
managing his time and meeting his obligations.  The veteran 
reported that he would get depressed from time to time and 
that he would have intrusive thoughts from time to time, 
although they were not frequent.  He stated that he had 
nightmares at the rate of about one per month and that he was 
reminded of his Vietnam experience when he was in crowds.  
The veteran indicated that he was able to attend his own 
church, but that he did not go to football games or other 
sports activities in order to avoid crowds.  The veteran 
reported that he had good relationships and that he certainly 
cared about his wife and family.  He noted that he had no 
friends, but later indicated that he had a very good friend 
who had cancer.  The veteran stated that he was very close to 
his oldest brother and that his relationship with his sister 
was good.  It was noted that the veteran reported that he was 
slow to trust others and that any detachment was slight.  He 
indicated that he had difficulty getting proper rest because 
he was too busy and as a result of his working various shifts 
during the nighttime and early morning hours.  The veteran 
reported that he had not slept well in recent years and that 
some of his sleep difficulty went back for decades.  It was 
noted that the veteran concentrated well, that he had 
irritability, and that he also had startle response.  He 
reported that his mother was beginning to develop mental 
problems and that her mind would come and go.  It was noted 
that the veteran lived with his second wife and that she had 
children from a prior relationship.  

The examiner reported that the veteran was pleasant, 
cooperative, and verbal.  There was no impairment of thought 
processes or communication.  There were no delusions, 
hallucinations, or other psychotic processes.  Eye contact 
was good, his interaction was within normal limits, and no 
inappropriate behavior was exhibited.  He indicated that he 
had some suicidal thoughts about two years ago, but he was 
not suicidal at the time of the examination.  He was oriented 
in all spheres, his memory was not impaired, and he had no 
obsessive rituals.  Rate and flow of his speech was 
satisfactory and his responses were relevant.  He had no 
history of panic attacks or being overly impulsive.  The 
examiner indicated that the veteran did have symptoms of PTSD 
and that he met the criteria.  It was noted that the symptoms 
were relatively infrequent and mild.  The examiner reported 
that the veteran had nightmares once a month and that there 
were no consequences to his relationships or his ability to 
work.  The examiner indicated that the veteran's insomnia was 
one-third due to his job schedule, one-third due to his 
financial pressure, and one-third due to his symptoms of 
PTSD.  It was noted that the veteran's depression, which 
would come and go overtime, was situational and related to 
day-by-day problems.  The diagnoses were PTSD, mild, and 
depression, not otherwise specified, mild.  A Global 
Assessment of Functioning (GAF) score of 70 was assigned for 
PTSD.  The examiner indicated that the GAF score for 
depression was 71.  

In August 2002, the RO granted service connection and a 10 
percent rating for PTSD, effective June 14, 2002 (the date of 
receipt of the claim for service connection).  

A September 2002 statement from a VA counseling specialist 
indicated that veteran presented to a mental health clinic 
for counseling for PTSD symptoms in June 2002 and that he had 
subsequently been to individual sessions and family sessions.  
The counseling specialist indicated that it was her 
impression that the veteran internalized his feelings and 
that he did not want to bother others with his pain.  The 
veteran and his wife reported that his sleep was disturbed by 
nightmares that included yelling, calling out, thrashing, and 
disorientation upon waking.  They reported that the 
nightmares would occur nightly sometimes three times a night.  
The veteran also stated that he had frequent intense 
intrusive thoughts related to his Vietnam experiences which 
occurred all day long.  He reported that he found it more and 
more difficult to engage in regular activities and social 
interactions even with his family.  He complained of 
increased states of arousal.  The veteran and his wife said 
that his symptoms added to the stress of their married life.  
The counseling specialist stated that the symptoms indicated 
that the veteran had a severe case of PTSD, which was 
affecting most aspects of his everyday life.  

In October 2002, the RO assigned a higher 30 percent rating 
for PTSD, effective June 14, 2002.  

VA treatment records dated from November 2002 to May 2003 
show treatment for PTSD.  A treatment report dated November 
7, 2002, noted that the veteran reported that he was having 
stress from bad dreams about Vietnam.  He stated that he 
avoided crowds and stayed to himself.  The veteran indicated 
that he would find himself to be short with others, that he 
felt down and depressed almost everyday, and that he had 
crying spells.  He also noted that he had fluctuation of his 
appetite, that he had problems with his concentration, that 
his long-term memory was fair and that he had energy.  The 
veteran reported that he did have fleeting thoughts that his 
life was not worth living.  He also stated that he was 
suspicious of others.  It was noted that the veteran was a 
contract provider with the Post Office.  He was alert, 
oriented, and cooperative.  His affect was anxious and his 
mood was fair.  Speech was normal, he was not overtly 
psychotic, and he was not suicidal or homicidal.  Judgment 
and insight were intact.  The impression was PTSD and major 
depressive disorder.  The examiner commented that the veteran 
had an anxiety disorder which stemmed from his days in the 
service.  The examiner noted that the veteran also appeared 
to have a mood disorder which was more than likely secondary 
to his PTSD.  

A May 2003 VA psychological evaluation report noted that the 
veteran remained married to he second wife, that they had no 
children together, and that his wife had two children from a 
prior marriage.  He continued to describe a tense 
relationship with his wife.  He stated that he spent most of 
his time caring for his mother, watching television, and 
sitting alone in his room.  His wife reported a history of 
verbal and physical abuse and stated that she was often 
fearful of her husband.  She said he had been less violent 
since they began counseling, and she was working with him to 
improve their relationship.  The veteran reported that he 
stopped working in December 2002.  It was noted that he 
previously worked approximately twenty hours per week on a 
split shift.  He stated that he stopped working because it 
was stressful.  The veteran acknowledged that part of the 
stress was attributable to the split shift.  He also reported 
work related stressors, primarily anthrax scares.  He 
indicated that leaving work was helpful in relieving some 
stress, but that such was quickly replaced by the stress of 
increased time caring for his mother.  He reported that his 
chief complaints were with his concentration and with staying 
awake at night.  The veteran also stated that he was on 
guard, as he never knew what was going to happen.  

The examiner reported that the veteran was cooperative, 
alert, and oriented to time, place, person, and situation.  
Affect varied little throughout the interview, with him being 
generally tearful and anxious.  Affect was consistent with 
his verbalizations, and his speech was generally normal with 
regard to production, content, and clarity.  The veteran 
often spoke at a low volume and required a lot of prompting 
for specific details.  There were no delusions or 
hallucinations detected.  He denied suicidal or homicidal 
ideation.  The examiner noted that the veteran continued to 
report a full range of PTSD symptoms.  He reported recurrent 
and intrusive thoughts about Vietnam experiences, distressing 
dreams about combat experiences that occurred weekly, and 
significant psychological and physiological reactivity when 
exposed to cues that symbolized or resembled an aspect of a 
traumatic event.  The examiner noted that psychological 
reactivity was evident and that avoidance symptoms consisted 
of efforts to avoid thoughts, feelings, and conversations 
associated with trauma as well as efforts to avoid activities 
and places that arouse recollection of the trauma in 
particular crowds.  The examiner noted that the veteran had 
markedly diminished interest and participation in significant 
activities and a feeling of detachment from other.  He also 
had symptoms of increased arousal.  The diagnoses were PTSD, 
and depressive disorder, not otherwise specified.  A GAF 
score of 45 was assigned.  The examiner commented that the 
veteran continued to meet the full criteria for the diagnosis 
of PTSD secondary to his combat related experiences.  The 
examiner remarked that the veteran reported occupational 
impairment in the form of extreme stress that caused him to 
leave his job in December 2002.  It was noted that the 
veteran acknowledged difficulty concentrating on his work 
tasks that resulted in him being reportedly less efficient 
than he otherwise would be.  The examiner indicated that the 
veteran also reported significant and severe social 
impairment, which was supported by his wife's report.  It was 
noted that the veteran's ability to cope with stress appeared 
to be severely compromised by his PTSD symptoms.  

In August 2003, the veteran submitted a claim for a TDIU 
rating.  He related that he had attended one year of college 
and that he last worked as a Postal Service driver in 
December 2002.  The veteran indicated that he had been 
working forty hours a week at that time.  

A September 2003 RO decision increased the rating for the 
veteran's PTSD to 50 percent, effective November 7, 2002.  
Also in September 2003, the RO granted a TDIU rating due to 
multiple service-connected conditions (PTSD plus residuals of 
multiple shell fragment wounds, with a combined compensation 
rating of 80 percent), effective December 31, 2002.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for a higher rating percent for PTSD.  
A VA examination has been provided, and identified relevant 
medical records obtained.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as: 
impairment of thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

The RO has rated the veteran's PTSD 30 percent effective June 
14, 2002 (the effective date of service connection), and 50 
percent effective November 7, 2002 (the date of a VA 
treatment entry).  The RO has also assigned a TDIU rating 
effective December 31, 2002, due to multiple service-
connected conditions (PTSD and residuals of multiple shell 
fragment wounds).  

The evidence shows that the veteran is married, but he 
describes a tense relationship with his wife.  At the August 
2002 VA psychiatric examination report, it was noted that he 
was currently contracted to the Post Office, that he would 
work any auto mechanic jobs that were available, and that he 
was a minister at two churches.  Various symptoms were 
described.  The diagnoses were PTSD, mild, and depression, 
not otherwise specified, mild.  The examiner assigned a GAF 
score of 70 for PTSD.  According to DSM-IV, a GAF score of 70 
indicates some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and having some meaningful 
interpersonal relationships.  A subsequent September 2002 
statement from a VA counseling specialist stated that the 
veteran had a severe case of PTSD that was affecting most 
aspects of his everyday life, and a November 7, 2002 
treatment entry referred to various symptoms.  A May 2003 VA 
psychological evaluation report noted that the veteran 
reported that he stopped working in December 2002 because it 
was stressful.  The diagnoses were PTSD and depressive 
disorder, not otherwise specified.  The examiner assigned a 
GAF score of 45, which indicates serious social and 
occupational impairment (such as no friends and unable to 
hold a job).  It was noted that the veteran's ability to cope 
with stress appeared to be severely compromised by his PTSD 
symptoms.  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.  Viewing all the evidence bearing on 
PTSD and occupational and social functioning, the Board finds 
that, continuously since the effective date of service 
connection for PTSD on June 14, 2002, symptoms of such 
disorder have been productive of occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to various 
symptoms, supporting a higher rating of 70 percent.  The 
Board cannot conclude, based on the psychiatric 
symptomatology, that his PTSD alone is of a severity to 
produce total occupational and social impairment as required 
for a 100 percent schedular rating.  Of course, the veteran's 
PTSD is a major factor in the TDIU rating, which is based on 
the combined effects of PTSD and residuals of multiple shell 
fragment wounds.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
veteran's PTSD has continuously been 70 percent disabling 
since June 14, 2002, when service connection became 
effective.  The Board has considered the benefit-of-the-doubt 
rule in making the current decision.  38 U.S.CA. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

A higher rating of 70 percent for PTSD, continuously since 
the effective date of service connection on June 14, 2002, is 
granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



